Citation Nr: 1143246	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-39 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a headache condition.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1976 to July 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2008, a statement of the case was issued in September 2009, and a substantive appeal was timely received in October 2009.  


FINDING OF FACT

The Veteran's chronic headaches began during active duty service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a headache condition are met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102 , 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for a headache condition, further discussion here of compliance with the VCAA is not necessary.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidence and Analysis

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307  ). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Considering the claim for service connection for a headache condition in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted. 

In his claim for service connection received in January 2008, the Veteran stated that the condition began during service and continually has gotten worse over the years.  The Veteran's service treatment records are unavailable.  A memorandum regarding a formal finding on the unavailability of service treatment records was sent to Veteran in October 2008, indicating that unsuccessful attempts were made to obtain the records from various sources.  

Private medical records in January 2008 from the Durham Family Practice, where the Veteran has been treated since March 2005, show that the Veteran was still having chronic headaches since his discharge from service in 1976.  He complained of frontal headaches since 1976.  The examiner planned to give him antimigraine medications or prophylactic medications.  The assessment was chronic headaches and the Veteran was prescribed Midrin.  

In November 2008, a letter from the Veteran's sister was received indicating that in 1976, during service, the Veteran wrote to her that he started having migraine headaches.  She noted that after service the Veteran complained of constant, chronic headaches and dizzy spells, which continued to get worse.  

Thus, although the service treatment records are unavailable and there is no objective evidence that the Veteran was diagnosed with headaches during service, the Board accepts the Veteran's assertions of in-service headaches and chronicity of symptoms as credible as he has consistently reported that he has had a chronic headache disorder since service and there is nothing in the record to controvert his assertions.  As a lay person the Veteran is competent to report that he had headaches during service, and his sister's letter further supports his contentions as she indicated that both during service and after service the Veteran related to her that he had headaches.  Therefore, the Board finds that Veteran's statements are competent and credible with respect to his headaches beginning in service and continuing after service.  

Considering the totality of the evidence, including the Veteran's credible assertions of headaches during service, and continuous symptomatology since service, and the nature of the disability, the Board finds that the Veteran's headache condition had its onset in service.  The lay and medical evidence shows a current disability of chronic headaches requiring medication.  Affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a headache condition are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a headache condition is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


